Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 22 April 1781
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        
                            My dear Marqs
                            New Windsor April 22d 1781
                        
                        Since writing the inclosed your several letters (acknowledged in my public one of this date) are come to
                            hand—all of them except that of the 12th arrived at Hd Quarters within the course of one hour.
                        The reasons assigned in some of your letters—and others which have occurred to me—chiefly of a political
                            nature—assure me that great advantages will be derived from your being wherever the French Army and the American head
                            Quarters, are—I therefore not only repeat the offer contained in the inclosed letter, but accompany it with a wish that
                            you may return, if you can, consistently with your own inclination, relinquish your present command for the prospects I
                            have mentioned—not else—as it always has been, and ever will be my wish to make things as agreeable to you as the nature
                            of the service will admit. To recall the detachment I cannot, for reasons which in my judgment are conclusive.
                        The accidents to which letters are liable, forbid me, unless I could write to you in cypher, to go into a
                            full explanation of some matters wch you seem not to be well informed of, and wch I wish to set you write in; but I dare
                            not attempt it in a common letter—nor will there be any necessity for it if you return.
                        I am very sorry that any letter of mine should be the subject of public discussion, or give the smallest
                            uneasiness to any person living—The letter, to which I presume you allude, was a confidential one from me to Mr Lund
                            Washington (with whom I have lived in perfect intimacy for near 20 Years)—I can neither avow the letter as it is published
                            by Mr Rivington, nor declare that it is spurious, because my letter to this Gentn was wrote in great haste, and no copy of
                            it was taken—all I remember of the matter is, that at the time of writing it, I was a good deal
                            chagreened to find by your letter of the 15th of March (from York Town in Virginia) that the French fleet had not, at that
                            time, appeared within the Capes of Chesapeak; and meant (in strict confidence) to express my apprehensions and concern for
                            the delay; but as we know that the alteration of a single word does often times, pervert the Sense, or give force to
                            expression unintended by the letter writer, I should not be surprized at Mr Rivingtons or the Inspector of his Gazette
                            having taken this liberty with the letter in question; especially as he, or they have, I am told, lately published a
                            letter from me to Govr Hancock and his answer, which never had an existance but in the Gazette. That the enemy fabricated
                            a number of Letters for me formerly, is a fact well known—that they are not less capable of doing it now few will deny. as
                            to his asserting, that this is a genuine copy of the original—he well knows that their friends do not want to convict him
                            of a falsehood and that ours have not the oppertunity of doing it, though both sides are knowing to his talents for lying.
                        The event, which you seem to speak of with regret, my friendship for you would most assuredly have induced me
                            to impart to you in the moment it happened had it not been for the request of H—— who desired that no mention might be
                            made of it: Why this injunction on me, while he was communicating it himself, is a little extraordinary! but I complied,
                            & religiously fulfilled it. With every sentiment of Affecte regard I am Yrs
                        
                            Go: Washington
                        
                        
                            P.S. The letter, wch you say has made much noise, I enclose you—lest you may not have had it from any
                                other Quarter.
                        

                    